KNOwles, J.
I will consider the points presented by appellants in their brief in the order of presentation.
If there was any validity in the motion of appellants to strike out the complaint and amendment thereto, for want of a proper verification, the same was waived by demurring and answering to said complaint and amendment.
The court properly overruled the demurrer of Ervin and Page; but if there had been any error in such ruling the defendants waived such error by answering to the merits of the ‘complaint. For the same reason Metcalf waived any error that may have occurred in overruling his demurrer. He filed his answer to the merits of the complaint, subsequently. Perkins v. Davis, 2 Mon. 474; Gale v. Tuolumne Water Co., 14 Cal. 28; Abbott v. Striblen, 6 Iowa, 191; Mitchell v. The Wiscotta Land Co., 3 id. 209.
The fourth ground of defense set forth in the answer of Ervin and Page is that at the time of the commencement of this action defendant Page was the owner of an undivided half of *145the property described in the complaint, and at the time of filing the answer was the owner of all of the same. This is set forth as though it were a separate ground of defense. Why such a defense should prevent the respondent from recovering a judgment on certain accounts for money paid out and the amount due on a promissory note, I am unable to perceive, or why, notwithstanding, this respondent should not foreclose his mortgage given to Secure these sums I do not comprehend. If this allegation, however, is to be taken in connection with the next defense, which is a counter-claim for an alleged trespass and waste upon the property mortgaged, owned by appellants, I do not think it adds any thing to it. That is a counter-claim based upon a tort or trespass and is for unliquidated damages. All of the allegations in the answer, that the respondent has failed to account for the gold extracted and the water sold, do not make this counter-claim, under the allegations in the answer, any thing but an action founded upon a tort. A counter-claim founded upon a tort cannot be set off against a claim founded upon contract. Wells v. Clarkson, 2 Mon. 379.
The counter-claim must arise out of the transaction set forth in the complaint as the foundation of plaintiff’s claim or connected with the subject of the action. This counter-claim did not arise out of the transaction of the payment of Ervin and Metcalf’s notes by Nader or Blacker, or the execution and delivery of the note to the respondent. Neither is it a matter that arises out of the subject of the action. The words in our statute, “subject of the action,” should be construed, not as relating to the thing itself, about which the controversy has arisen, but as referring rather to the origin and ground of the plaintiff’s right to recover or obtain the relief asked. Moak’s Yan Sant. Plead. 627-8.
As I have said, the- counter-claim is founded upon a tort — a trespass. It does not connect itself with the origin of the above causes of action, and it is not founded upon a contract. It is not then a proper cause for a counter-claim. Cod. Sts., Oiv. Pr. Act, §57.
The counter-claims set forth in the answer of Metcalf were of *146the same nature or were in fact the same as the aboye counterclaim.
Both were properly stricken out, as I have shown above.
The counter-claim set forth in Ervin and Page’s amended answer, and numbered six, certainly cannot be said to have arisen out of any of the contracts sued upon, and I think it is a counterclaim founded upon a tort, the issuing of an execution and sale of property, under a void judgment. But if I am not correct in this, then for other reasons the counter-claim could not be. interposed. It was a claim due Page, individually. An individual claim cannot be set up as a counter-claim to a joint indebtedness without alleging that the plaintiff is insolvent. Kemp v. McCormick, 1 Mon. 420. Again the respondent was seeking no money judgment against Page. As to him, he only sought to foreclose a mortgage upon certain property in which he, Page, had an estate. There was no ground for his setting up such a claim unless some equities were set forth justifying it.

Judgment affirmed with costs.